      Case 3:17-cv-00552-RCJ-WGC Document 29 Filed 01/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


LANCE REBERGER,                      )                 3:17-cv-00552-RCJ-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 January 6, 2021
JAMES DZURENDA, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion for Extra $50 on NDOC Copy Machine” (ECF No.
28). Plaintiff requests an additional $50.00 be added to his copy work limit.

        Plaintiff’s “Motion for Extra $50 on NDOC Copy Machine” (ECF No. 28) is GRANTED.
Plaintiff’s copy work limit shall be increased by $50.00. Because this allowance will provide
Plaintiff up to 500 copies, he should use this allowance judiciously. The court will likely not look
favorably upon any future requests for copy allowance increase. The Clerk shall send a copy of
this order extending copy work to the Chief of Inmate Services for NDOP (P.O. Box 7011 Carson
City, NV 89702) so that the funds can be properly allocated.
       IT IS SO ORDERED.
                                              DEBRA K. KEMPI, CLERK

                                              By:        /s/______________________
                                                     Deputy Clerk
